Citation Nr: 1307356	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for irregular heartbeat.

2.  Entitlement to service connection for a skin condition, to include psoriasis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  This case was remanded by the Board in October 2012 for additional development.

The appeal as to the issue of entitlement to service connection for irregular heartbeat is remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

The Veteran has a current diagnosis of psoriasis which is related to military service.  


CONCLUSION OF LAW

A skin condition, diagnosed as psoriasis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim for entitlement to service connection for a skin condition, to include psoriasis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for psoriasis.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records were destroyed by a 1973 fire at the National Personnel Records Center (NPRC).  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

The Veteran reports that he discovered that he had a "psoriasis condition" shortly after entering active service in 1953.  He contends that the use of "heavy woolen uniform" during service only served to further irritate his skin condition and that he experienced severe outbursts of the disease over the years. 

Private treatment reports dated in 2007 and 2008 show treatment for psoriasis.  In an August 2007 treatment report, the Veteran related a 50-year history of psoriasis located on his legs, arms, and scalp.   

In November 2012, a VA examination of the skin was conducted.  The Veteran reported that while he developed psoriasis during service, he did not seek treatment during that time period.  He reported that after service, he was seen by his primary care physician over many years who thought he had psoriasis and he received two steroid injections.  He stated that he did not receive any current treatment for psoriasis, but he complained of a few lesions on his extremities and on his scalp.  Following a physical evaluation, the report concluded with a diagnosis of psoriasis.   The VA examiner opined that the etiology of the Veteran's psoriasis is "as least as likely as not" caused by or a result of military service.  The examiner noted that the opinion was based solely on the history given by the Veteran, as the service treatment records are not available.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a skin disorder, diagnosed as psoriasis, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The November 2012 VA examiner found that psoriasis was causally related to service.  The examiner's statement is based upon the Veteran's competent and credible assertions of in-service skin symptomatology, with continuous symptoms since that time period.  Thus, service connection for psoriasis is warranted. 
  

ORDER

Service connection for psoriasis is granted. 


REMAND

The Veteran is seeking entitlement to service connection for irregular heartbeat. Based upon its review of the Veteran's claims folder, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159). 

In appeals where a Veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case.  See Washington, 19 Vet. App. at 369-70; see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

In June 2008, a "Formal Finding on the Unavailability of Service Records" was issued by the RO.  This memorandum reflects that the Veteran's complete service treatment records were unavailable for review as they were destroyed in a fire.  The memorandum noted that a letter, along with a NA Form 13055, was sent to the Veteran requesting additional treatment information.  The Veteran returned the form in May 2008, but did not provide the specific units that he was assigned to.

Subsequently, in a statement signed in June 2008 and received in July 2008, the Veteran submitted unit information.  Specifically, the Veteran reported that he was sent to Fort Jay, New York, where he served with the "Hqs and Hqs Det 1201st SU" until his release from active duty on October 19, 1955.  He stated that it was there that he was diagnosed with irregular heartbeat.  Moreover, in the July 2012 substantive appeal, the Veteran's representative noted that the Veteran submitted unit information in June 2008 and that it was possible that the unit records may note that the Veteran was referred for treatment for his claimed conditions.  The Board's review of the claims file does not show that the RO conducted any further development with respect to the information provided by the Veteran.  A remand is required for the purpose of obtaining any unit records which may exist and if found unavailable, the Veteran should be given proper notice of the unavailability of the records. 

Accordingly, the case is remanded for the following action:

1.  The RO should contact the appropriate service department and/or records custodian(s), to include NPRC, with a request for copies of the unit records from the unit identified by the Veteran.  The Veteran reported that he served in Fort Jay, New York, with the "Hqs and Hqs Det 1201st SU" in the months prior to his discharge from active duty on October 19, 1955.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.
 
2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

3.  THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  THIS CLAIM MUST BE AFFORDED EXPEDITIOUS TREATMENT.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


